Digitally signed by
                                                                         Reporter of Decisions
                       Illinois Official Reports                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                              Appellate Court                            Date: 2017.07.17
                                                                         10:18:09 -05'00'




                  Gapinski v. Gujrati, 2017 IL App (3d) 150502



Appellate Court   REBECCA GAPINSKI, Individually and as Duly Appointed
Caption           Administrator of the Estate of Daniel W. Gapinski, Deceased,
                  Plaintiff-Appellee, v. MEENA GUJRATI, M.D., and CENTRAL
                  ILLINOIS PATHOLOGY, S.C., a Domestic Corporation,
                  Defendant-Appellants.



District & No.    Third District
                  Docket No. 3-15-0502



Filed             April 24, 2017



Decision Under    Appeal from the Circuit Court of La Salle County, No. 11-L-27; the
Review            Hon. Troy D. Holland, Judge, presiding.



Judgment          Affirmed.


Counsel on        Kevin J. Vedrine, Christopher J. Solfa, and Robert L. Larsen, Jr., of
Appeal            Cunningham, Meyer & Vedrine, P.C., of Warrenville, for appellant
                  Meena Gujrati.

                  Matthew B. Smith and Kathleen M. Carter, of Quinn Johnston
                  Henderson Pretorius & Cerulo, of Peoria, for other appellant.

                  James A. McPhedran and Anthony C. Raccuglia, of Anthony C.
                  Raccuglia & Associates, of Peru, for appellee.
     Panel                    JUSTICE O’BRIEN delivered the judgment of the court, with
                              opinion.
                              Justice Lytton concurred in the judgment and opinion.
                              Justice Carter specially concurred, with opinion.


                                               OPINION

¶1         Plaintiff Rebecca Gapinski, individually and as the administrator of the Estate of Daniel
       Gapinski, deceased, sought to recover for medical malpractice she alleged was committed by
       defendant Meena Gujrati, M.D., an employee of defendant Central Illinois Pathology, S.C.
       (CIP), and resulted in Daniel’s death from renal cell cancer. The jury found in favor of
       Rebecca, and the trial court entered a judgment against Gujrati and CIP in the amount of
       $1,727,409.50, jointly and severally. Gujrati and CIP appealed. We affirm.

¶2                                                FACTS
¶3         Daniel Gapinski, the late husband of plaintiff Rebecca Gapinski, began experiencing
       headaches and vision problems in early 2007. He saw his primary care physician, who referred
       him for magnetic resonance imaging (MRI). The results of the MRI indicated an undetermined
       tumor in his brain’s pituitary region. Giueseppe Lanzino, a neurosurgeon, performed a biopsy
       and removed as much as the tumor as possible. In March 2007, while an employee of
       defendant CIP, defendant Meena Gujrati, a neuropathologist, read the biopsy slides and
       determined the mass in Daniel’s brain was a primary, benign lesion called a meningioma.
¶4         Following a period of limited radiation, Daniel returned to work. In late 2008, Daniel’s
       symptoms returned, and in early 2009, he saw neurosurgeon Jeff Klopfenstein, who attempted
       to schedule surgery for late February. Daniel sought a second opinion from Lanzino, who had
       moved to the Mayo Clinic. Daniel saw Lanzino on January 28, 2009, and was referred to John
       Atkinson, another neurosurgeon at Mayo Clinic, who saw Daniel the following day. Daniel
       sought an additional consultation with Daniel Prevedello of the University of Pittsburgh
       Medical Center (UPMC), who performed two surgeries in early February 2009.
¶5         The tissues obtained from the UPMC surgeries were evaluated in the UPMC pathology
       department, and Daniel was diagnosed with metastatic renal cell carcinoma, which had spread
       to the pituitary gland in his brain. He opted to be treated at the University of Chicago Medical
       Center (UCMC), where Russell Szmulewitz, a medical oncologist, headed Daniel’s treatment
       plan. Szmulewitz obtained Daniel’s records from OSF St. Francis Medical Center, which
       included the original tissue evaluated by Gujrati. A UCMC pathologist examined the tissues
       and found the original tissues included malignant cells, which he diagnosed as renal cell
       cancer. Daniel continued treatment at UCMC until his death.
¶6         Daniel and Rebecca filed their complaint on February 4, 2011, naming Gujrati, CIP, OSF
       St. Francis Medical Center (OSF), and Illinois Neurological Institute (INI) as defendants and
       alleging negligence, apparent agency, and vicarious liability. On OSF’s motion for summary
       judgment, OSF and INI were dismissed. Gujrati and CIP filed their affirmative defense,
       arguing Rebecca’s complaint was time-barred by the statute of limitations. In May 2013, they
       filed a motion for summary judgment on the same grounds, which the trial court denied.


                                                  -2-
¶7          In February 2014, Gujrati, who was represented by the same law firm as CIP, sought leave
       to substitute a new law firm as counsel. Rebecca objected based on the timing of Gujrati’s
       motion, which was filed close to the scheduled start of trial. Ultimately, Rebecca agreed to the
       change in counsel if the trial court required the defense attorneys to take turns or alternate
       questioning witnesses and allowed only one of them at a time to represent the defendants. The
       trial court granted Gujrati’s motion to substitute and Rebecca’s request to ban dual
       representation. It allowed Gujrati and CIP to each have its own counsel, file individual
       pleadings, and litigate the individual cases until trial but ordered that counsel for Gujrati and
       CIP be allowed to participate only one at a time during the trial.
¶8          Also in February, the trial court granted Rebecca’s motion for partial summary judgment,
       finding that Gujrati and CIP were in an employee-employer relationship, that respondeat
       superior applied, and that CIP would be vicariously liable for Gujrati’s malpractice.
¶9          In April 2014, CIP moved for a protective order, seeking to have Daniel’s original biopsy
       tissue recut and evaluated by its consulting opinion witnesses. Over plaintiff's objection, the
       trial court granted CIP’s motion and ordered that Gujrati and CIP be provided 10 cuts from the
       original tissue and that Rebecca also be provided 10 cuts. Per the court’s order, the recuts were
       available to the parties for staining and evaluation. CIP was allowed additional time until May
       1, 2014, to supplement its expert disclosures with opinions based on the recuts. Gujrati and CIP
       did not thereafter disclose any witnesses based on expert evaluation of the recuts.
¶ 10        On June 1, 2014, Rebecca filed her “rebuttal” disclosures regarding the recuts, including
       the opinion of her neuropathologist expert witness, Hannes Vogel, that the 2007 tissues
       “demonstrate[d] metastatic clear cell carcinoma of the kidney.” CIP moved to bar Rebecca’s
       rebuttal disclosures, and Rebecca sought to convert her rebuttal disclosures to supplemental
       disclosures. The trial court denied CIP’s motion and granted Rebecca’s motion.
¶ 11        Daniel died on May 31, 2014, due to a metastasis to his abdomen from the kidney. Rebecca
       filed a first amended complaint, adding survival, wrongful death, and loss of consortium
       claims. Gujrati and CIP each answered and asserted affirmative defenses based on the statute
       of limitations. Gujrati and CIP also filed motions to dismiss based on the expiration of the
       statute of repose, which the trial court denied.
¶ 12        The trial ensued, and the following evidence was presented. Daniel’s primary care
       physician, Joel Leifheit, saw Daniel in March 2007. Daniel was complaining of headaches and
       vision problems. Leifheit ordered various tests, including an MRI, which revealed a mass in
       Daniel’s brain. Leifheit referred Daniel to Giueseppe Lanzino, a neurosurgeon at OSF St.
       Francis Medical Center in Peoria. Lanzino performed surgery in March 2007, taking a biopsy
       of the mass and removing a limited portion of the tumor. Lanzino referred Daniel for radiation
       treatment. James McGee, a radiation oncologist, provided a course of radiation treatment.
¶ 13        After symptoms returned in September 2008, Daniel sought treatment with a new primary
       care physician, Ricardo Calderon, who referred Daniel to an endocrinologist and a
       neuro-ophthalmologist. An MRI in January 2009 showed the tumor had grown. In January
       2009, Daniel also saw Lanzino and Atkinson, another neurosurgeon, at the Mayo Clinic.
       Daniel sought an additional opinion from Prevedello at UPMC. Prevedello performed two
       surgeries, and tissue he removed was tested. Based on the results of the tests, Daniel was
       diagnosed with metastatic renal cell carcinoma.
¶ 14        Rebecca testified to the chronology and details of Daniel’s illness and treatment. When she
       and Daniel met with Lanzino and Atkinson at Mayo Clinic in late January 2009, they both

                                                   -3-
       expressed concern that the tumor was not following the growth pattern of a classic
       meningioma. Atkinson was suspicious the tumor was not a benign meningioma and thought
       that it was behaving more like a malignancy.
¶ 15       Even after Atkinson expressed his concern that the tumor was behaving like a malignancy,
       Daniel continued to receive treatment based on the original diagnosis of a benign meningioma.
       Rebecca and Daniel received the diagnosis of metastatic renal cell carcinoma on February 12,
       2009, from Prevedello at UPMC. Daniel’s kidney was removed in 2012, and he suffered a
       perforated bowel in 2013.
¶ 16       Vogel testified as a neuropathologist expert for Rebecca. He reviewed the 2007 slide that
       Gujrati examined, the slides from UPMC, and the recut slides. He also performed additional
       testing on the recut tissue. It was his opinion, based on a reasonable degree of medical
       certainty, that Gujrati deviated from the standard of care of a reasonably competent,
       well-trained pathologist or neuropathologist in reading Daniel’s biopsy samples as benign
       meningioma and not renal cell carcinoma. It was Vogel’s further opinion that Gujrati deviated
       from the standard of care in the stains she used to evaluate the tissue samples and in failing to
       include cancer as part of a differential diagnosis. Vogel also opined that Gujrati’s misdiagnosis
       was the proximate cause of the delay in Daniel’s treatment for cancer and that a different
       course of treatment would have been prescribed had Daniel been properly diagnosed.
¶ 17       James Brown testified as an expert in urology with a specialty in neurological oncology.
       He explained that when cancer starts in the kidney, like Daniel’s cancer, if the kidney is
       removed in an “opportune time,” the patient is cured without any further opportunity for the
       cancer to spread. Brown explained the course of treatment for someone diagnosed with
       primary kidney cancer that had spread to the brain, including removal of the kidney. When
       Daniel’s cancer was diagnosed as malignant in 2009, his kidney could not be removed because
       once he stopped taking certain medications used to treat his brain tumor, symptoms returned
       before the kidney surgery could take place. Brown explained the team approach to treatment.
       In his opinion, Daniel lost the opportunity for a cure and for the usual course of treatment
       because of the missed diagnosis.
¶ 18       On cross-examination, Brown stated that in his opinion, Daniel had stage 4 renal cell
       cancer in March 2007 and had a poor prognosis. Patients with stage 4 cancer had a five-year
       survival rate of 12 to 14% in 2007, with a median survival time of 12 to 14 months. If Daniel
       had been properly diagnosed in 2007, Brown would have told Daniel that his five-year survival
       rate was 10 to 15%, even with treatment. Because of Daniel’s brain tumor, Daniel had a very
       limited chance to live beyond 10 years. During Brown’s testimony, the defense objected on the
       grounds that his testimony was beyond the scope of his expertise and that his trial testimony
       was cumulative and duplicative of the other witnesses.
¶ 19       Defendant Meena Gujrati, the neuropathologist who analyzed the original biopsy tissues in
       2007, testified. Her report regarding Daniel’s tissue samples did not indicate he had cancer.
       Her final pathological diagnosis was a pituitary tumor, meningioma. Her diagnosis was based
       upon histologic examination and the clinical information she received from the surgeon
       Lanzino that the tissue looked like a meningioma. When she diagnosed Daniel in 2007, she
       was an employee of defendant CIP.
¶ 20       Prevedello, the neurosurgeon who operated on Daniel in February 2009, testified that he
       began treating and operated on Daniel for a meningioma based on the medical history. Because
       of bleeding from the tumor, he had to conduct two surgeries. He performed a biopsy, and his

                                                   -4-
       analysis of the frozen section showed malignant characteristics, which he characterized as an
       aggressive meningioma. He was surprised when told by the UPMC pathologist that Daniel had
       renal cell cancer. He immediately told Daniel, which occurred on February 11. He also ordered
       an MRI, which showed a mass in Daniel’s kidney.
¶ 21        Russell Szmulewitz, a medical oncologist, testified. He had a subspeciality in
       genitourinary oncology, including kidney cancer, and treated Daniel for the five-year period
       before his death. The majority of patients with renal cell cancer die, and treatment merely
       delays the death. He did not know whether Daniel would have had a significantly longer
       survival had he received treatment for cancer in 2007 instead of 2009. In 2013, the cancer
       metastasized to Daniel’s abdomen. If he had been properly diagnosed, Daniel would not have
       suffered abdomen problems, later bleeding events, and seizures. In his opinion, with a proper
       diagnosis, Daniel could have been cancer free in 2007.
¶ 22        Susan Pannullo, a neurosurgeon and neurologist with a subspecialty in neuro-oncology,
       testified as a retained expert. She explained what the treatment plan for Daniel would have
       been in 2007 as compared to 2009, had he been properly diagnosed. As much of Daniel’s
       tumor that could be removed was removed in 2007, and a correct diagnosis would not have
       changed that outcome. Similarly, the surgeries that occurred at UPMC removed as much of the
       tumor as possible without damaging Daniel’s vision. It was unsafe to give Daniel additional
       radiation after the surgeries at UPMC because of the prior radiation he received. In her opinion,
       although “not within [her] subspecialty,” Daniel’s tumor had less chance of spreading to his
       abdomen had the proper treatment plan been provided for Daniel in 2007. The defense
       objected on the grounds that her testimony was beyond the scope of her expertise and that her
       trial testimony was cumulative and duplicative.
¶ 23        John Buatti testified as Rebecca’s retained radiation oncology expert. He discussed the
       reasonableness of Daniel’s treatment plan options. In his opinion, the two-year delay in
       diagnosis had a substantial impact. If Daniel had been properly diagnosed in 2007, he would
       have received more aggressive radiation to his brain tumor, within the limitations of the
       tumor’s location. Buatti would have been able to radiate the tumor with low risk with
       aggressive treatment. Daniel could not receive a therapeutic dose of radiation in 2009 because
       of the misdiagnosis in 2007. On cross-examination, Buatti acknowledged that even with all
       appropriate treatments, the success rate for renal cell carcinoma with brain metastases was 10
       to 20%, with a median survival length of 15 to 18 months for metastatic pituitary renal cell
       carcinoma. The average survival rate in 2007 for someone in Daniel’s condition would have
       been 12 to 14 months. During Buatti’s testimony, the defense objected on the grounds that his
       testimony was beyond the scope of his expertise and that his trial testimony was cumulative
       and duplicative.
¶ 24        Several family members testified that they accompanied Daniel to doctor appointments
       and treatment sessions and that at no time prior to the diagnosis at UPMC did any doctors
       indicate Daniel had cancer. Daniel’s evidence deposition was played for the jury. When he
       finished radiation after his brain tumor was first removed, he thought he was cancer free. None
       of the doctors he saw said he had cancer until he was diagnosed after the surgeries at UPMC.
       At that time, he was told his brain tumor was cancerous and had started in the kidney. He lost
       his opportunity to live a life because of the misdiagnosis.
¶ 25        Geoffrey Murdoch, an anatomic pathologist with a specialty in neuropathology at UPMC,
       testified by evidence deposition. He analyzed the tissue samples and diagnosed metastatic

                                                   -5-
       renal cell carcinoma. Atkinson testified by evidence deposition. He was a neurosurgeon and
       pituitary specialist. In his view, Daniel’s tumor was not acting in a “benign” manner. Although
       he did not remember the conversation with Daniel and Rebecca, he would have shared his view
       with Daniel and described the tumor as “aggressive.” In his opinion, the tumor was surgically
       incurable.
¶ 26        Rebecca rested, and Gujrati and CIP both moved for a directed verdict based on expiration
       of the statute of limitations. Rebecca moved for partial summary judgment, seeking a finding
       the case was timely filed. The trial court denied CIP’s motion and granted Rebecca’s motion.
¶ 27        The defense presented its case. Michael Naughton testified as a retained medical
       oncologist expert. In his opinion, Daniel had stage 4 renal cell carcinoma in 2007, and his
       tumor was incurable. Daniel’s median survival rate in 2007 was two years, and he had
       approximately a 10% chance of a five-year survival. Because the tumor was located near
       important structures in the brain, it would not have been possible to remove the entire tumor in
       2007. Daniel’s long-term survival was not impacted by the two-year delay in diagnosis. In his
       opinion, earlier treatment would not have altered the outcome.
¶ 28        McGee, Daniel’s treating radiation oncologist in 2007, testified that had he known the
       tumor was malignant and not benign, he would not have ordered more or different radiation.
       The tumor was touching areas of the brain that are very sensitive to damage from radiation,
       which limited the radiation treatment Daniel could receive.
¶ 29        Joseph Simpson testified as a radiation oncology expert. He opined that in 2007, Daniel’s
       condition was incurable because it had metastasized to the brain and that it was no more
       curable in 2007 than in 2009. The radiation dosage Daniel received was appropriate, regardless
       of the diagnosis. Removal of Daniel’s kidney would have helped his short-term survival but
       not his long-term chances.
¶ 30        Ty Abel testified as a retained neuropathology expert and as an expert on the standard of
       care applicable to Gujrati. The slides reviewed by Gujrati were consistent with a diagnosis of
       benign meningioma, and she used a reasonable choice of tests in reaching her diagnosis. Under
       the applicable standard of care, she was not required to do additional testing or seek a second
       opinion. In his opinion, her diagnosis complied with the standard of care of a reasonably
       careful neuropathologist.
¶ 31        Arieh Shalhav, a urological oncologist, testified. He began treating Daniel in 2009 when he
       evaluated Daniel for kidney removal surgery. Daniel’s tumor was likely always aggressive,
       and stage 4 tumors are unlikely to be cured. The small size of the kidney tumor in 2009 when it
       had already metastasized was suggestive of a cancerous component.
¶ 32        Gujrati testified. She diagnosed Daniel with a benign meningioma after testing the biopsy
       samples. She explained how the slides indicated meningioma, not cancer. She performed
       hematoxylin and eosin (H&E) immunohistochemical staining and other special stains. Based
       on her initial diagnosis, she did not perform a CD10 stain, which would have been more
       specific to a renal cell carcinoma. In her view, she complied with the standard of care in
       reading the slides and making the diagnosis. The standard of care did not require her to obtain
       a consultation. She agreed that Daniel had renal cell carcinoma in 2007.
¶ 33        The jury returned a verdict in favor of Rebecca in the amount of $1,727,409.50, and the
       trial court entered a judgment order against Gujrati and CIP. They filed motions for judgments
       notwithstanding the verdict and for a new trial. They also moved to reduce the judgment. The


                                                  -6-
       motions were heard and denied. Gujrati and CIP timely appealed.

¶ 34                                             ANALYSIS
¶ 35       There are six issues on appeal: whether the trial court erred when it barred Gujrati and CIP
       from dual representation, allowed supplemental disclosure of the opinion of Gapinski's expert
       witness and the testimony of several of Rebecca’s expert witnesses, found the complaint was
       not barred by the statute of limitations, and denied Gujrati and CIP’s motions for a new trial
       based on the conduct of Rebecca’s attorney, and whether the jury verdict was against the
       manifest weight of the evidence.
¶ 36       The first issue is whether Gujrati and CIP were denied a fair trial where the trial court
       barred them from dual representation. The defense argues that by barring the attorneys for both
       defendants from both actively participating in the trial, the trial court allowed the counsel for
       each defendant to only represent its client’s interests half the time and expected both defense
       attorneys to represent the other defendant, a non-client.
¶ 37       The trial court has the authority to control the questioning of witnesses and the presentation
       of evidence. Ill. R. Evid. 611(a) (eff. Jan. 1, 2011). A trial judge has inherent authority to
       control his courtroom. Mason v. Snyder, 332 Ill. App. 3d 834, 842 (2002). Each defendant in a
       multidefendant case is entitled to present an expert in its defense. Taylor v. County of Cook,
       2011 IL App (1st) 093085, ¶ 36. We review a trial court’s rulings regarding the admissibility of
       witness testimony for an abuse of discretion. Taylor, 2011 IL App (1st) 093085, ¶ 23.
¶ 38       We find the trial court’s ruling to bar dual representation was not in error. When Gujrati
       moved to substitute counsel in February 2014, the trial was scheduled to begin June 16.
       Rebecca objected on the basis of the timeliness of the motion and the potential adverse
       consequences substitution of counsel would have on the trial date. At this point, the case had
       been pending for three years. Arguably, the trial court would have been within its discretion to
       deny Gujrati’s motion to substitute outright. Instead, it exercised discretion by offering a
       compromise to the parties. Rebecca agreed to Gujrati’s substitution of counsel if Gujrati and
       CIP were barred from both participating in the trial at the same time.
¶ 39       The trial court considered that allowing both Gujrati and CIP to present opening and
       closing statements and question witnesses would be redundant and unnecessary and would
       prejudice Rebecca. The trial court noted that the liability at issue was vicarious as to CIP, and if
       Gujrati was found liable, CIP was also liable, and conversely, if Gujrati was not liable, CIP
       would not be liable. They shared a commonality of interests. Until shortly before trial, the
       defendants were represented by the same law firm. After Gujrati was allowed new counsel, the
       defendants filed independent pleadings until the trial started. At trial, each defendant was
       allowed to present its own expert witnesses and to question them. They were barred only from
       both participating at the same time and were not denied a fair trial.
¶ 40       The next issue is whether the trial court erred by allowing supplemental disclosure of the
       opinion of Vogel, Rebecca’s expert witness. Gujrati and CIP argue that the disclosure of
       Vogel’s opinions regarding the recuts was untimely and that Vogel was allowed to present
       impermissible rebuttal testimony.
¶ 41       Rule 213 mandates that parties supply and identify the subject matter of their witnesses; the
       witnesses’ conclusions, opinions, and their bases; the witnesses’ qualifications; and any
       reports prepared by the witnesses. Ill. S. Ct. R. 213(f)(3) (eff. Jan. 1, 2007). The opinions of an


                                                    -7-
       expert are limited to what was disclosed per Rule 213 or in a discovery deposition. Ill. S. Ct. R.
       213(g) (eff. Jan. 1, 2007). When new or additional information becomes available, parties have
       a duty to “seasonably supplement or amend” the prior disclosure. Ill. S. Ct. R. 213(i) (eff. Jan.
       1, 2007). Supplemental disclosure is required as soon as the additional information is known.
       Lucht v. Stage 2, Inc., 239 Ill. App. 3d 679, 692 (1992). “ ‘[A] witness may elaborate on a
       previously disclosed opinion’ as long as the testimony is encompassed by the original opinion
       and is not a new reason” for it. Kovera v. Envirite of Illinois, Inc., 2015 IL App (1st) 133049,
       ¶ 63 (quoting Wilbourn v. Cavalenes, 398 Ill. App. 3d 837, 849 (2010)). The purposes of Rule
       213 are to avoid surprise and discourage tactical gamesmanship. Sullivan v. Edward Hospital,
       209 Ill. 2d 100, 109-10 (2004). We will not reverse a trial court’s decision whether to admit
       expert opinion per Rule 213 unless it was an abuse of discretion. Sullivan, 209 Ill. 2d at 109.
¶ 42        The trial court considered that the defense opened the door by asking for the recuts and that
       Rebecca’s late disclosure of Vogel’s opinion was contemplated in the order granting the
       defense motion. Rebecca was required to “seasonably supplement” Vogel’s disclosures after
       he evaluated the recuts, which she timely did. There was no surprise or prejudice to the
       defendants. Vogel’s original opinion disclosed that the 2007 tissues showed renal cell cancer,
       and his supplemental disclosure stated the same opinion. We find the trial court did not abuse
       its discretion in allowing Rebecca’s disclosure of Vogel’s opinion based on the recuts.
¶ 43        The third issue is whether the trial court erred in allowing the testimony of several of
       Rebecca’s expert witnesses, which Gujrati and CIP challenge as duplicative and beyond the
       scope of their areas of expertise. They also a claim proper foundation was not established for
       the testimony and it should not have been admitted.
¶ 44        To establish a foundation for an expert’s testimony, the proponent must establish that the
       witness is a licensed member of the school of medicine about which he will offer an opinion
       and that the witness is familiar with the methods, procedures, and treatments that other doctors
       in his or similar communities observe. Purtill v. Hess, 111 Ill. 2d 229, 242-43 (1986). When
       the foundational elements are established, the trial court then considers whether the expert is
       competent to testify in the case before it. Alm v. Loyola University Medical Center, 373 Ill.
       App. 3d 1, 5 (2007). An expert’s actual experience in practice may provide the necessary
       knowledge of the applicable standards of care and allow him to opine about whether the
       defendant deviated from the standard of care. Hubbard v. Sherman Hospital, 292 Ill. App. 3d
148, 154 (1997).
¶ 45        The trial court has discretion over the cross-examination of witnesses and may “permit
       inquiry into additional matters as if on direct examination.” Ill. R. Evid. 611(b) (eff. Jan. 1,
       2011). Cross-examination allows the questioning party to probe bias, partisanship, or financial
       interest and is a principal safeguard against errant expert testimony. Trower v. Jones, 121 Ill.
2d 211, 217 (1988). The trial court’s admission of evidence, including expert testimony, will
       not be overturned absent an abuse of discretion. Davis v. Kraff, 405 Ill. App. 3d 20, 28 (2010).
¶ 46        Gujrati and CIP complain that Rebecca’s expert witnesses, Brown, Pannullo, and Buatti,
       offered duplicative testimony and were permitted to testify beyond their areas of expertise. We
       disagree. The experts established their qualifications and testified based on their knowledge
       and understanding of cancer and its treatment. They explained they worked in
       multidisciplinary teams with other tumor or cancer specialists and were familiar with the
       procedures and treatments. We find the experts’ testimonies were properly admitted and were
       not beyond their areas of expertise.

                                                   -8-
¶ 47       The defendants further argue that Vogel improperly testified as to what he would have
       done in testing the slides instead of what the standard of care required. This argument is not
       supported by the record. Vogel testified that in his opinion, to a reasonable degree of medical
       certainty, Gujrati’s analysis of the slide was a deviation from the standard of care. He then
       discussed what he would have done in compliance with the standard. He did not use his
       personal practice to establish the standard of care.
¶ 48       The defendants argue that the trial court allowed Rebecca’s witnesses to provide volunteer
       statements during cross-examination, rather than answering with a “yes” or “no.” The cross
       examination of the expert witnesses was properly allowed by the trial court. The witnesses
       either answered “yes” or “no” or with a statement that explained why a “yes” or “no” answer
       was inappropriate. We find Gujrati and CIP were not denied a fair trial by the court’s
       evidentiary rulings regarding expert witness testimony.
¶ 49       The fourth issue is whether the trial court erred when it denied Gujrati and CIP’s motion for
       summary judgment and for a directed verdict on limitation grounds. They argue the evidence
       overwhelmingly established that Rebecca had knowledge of Daniel’s injury and that Gujrati
       caused the injury more than two years before she filed her complaint, making her complaint
       untimely.
¶ 50       The statute of limitations for medical malpractice claims is two years from “the date on
       which the claimant knew, or through the use of reasonable diligence should have known *** of
       the existence of the injury or death for which damages are sought.” 735 ILCS 5/13-212(a)
       (West 2012). Time begins to run under section 212(a) when the plaintiff reasonably discovers
       the defendant’s negligence might have contributed to the injury, not when the plaintiff knows
       of the injury. Mackey v. Sarroca, 2015 IL App (3d) 130219, ¶ 15. The time when a plaintiff
       knew or should have known of the injury and that it was wrongfully caused are generally a
       question of fact but can be determined as a matter of law where the facts are undisputed and
       only one conclusion may be drawn from them. Castello v. Kalis, 352 Ill. App. 3d 736, 744
       (2004). The trial court’s denial of motions for summary judgment and for a directed verdict are
       reviewed de novo. Young v. Alden Gardens of Waterford, LLC, 2015 IL App (1st) 131887,
       ¶ 42; Jones v. DHR Cambridge Homes, Inc., 381 Ill. App. 3d 18, 28 (2008).
¶ 51       Rebecca used reasonable efforts to determine whether Daniel had an injury and whether it
       was wrongfully caused. After the initial benign diagnosis in 2007 and subsequent treatment,
       Daniel was warned to watch for the recurrence of his symptoms. When his symptoms returned
       in September 2008, Daniel saw his primary care doctor, and in January 2009, Daniel met with
       a neurosurgeon. Daniel next saw Lanzino and Atkinson in late January 2009, and both doctors
       observed the tumor was not acting like a benign tumor. Rebecca testified that she began to
       suspect cancer after the meeting with Lanzino and Atkinson. However, both Lanzino and
       Atkinson consulted with Daniel for a meningioma, and neither informed them that Daniel had
       cancer. When Daniel saw Prevedello at UPMC in early February, he, too, treated Daniel as if
       he had a meningioma. Prevedello was surprised when he was informed by the pathologist that
       the tissues he removed during the surgery were malignant. He immediately informed Daniel
       and Rebecca that he had renal cancer on either February 11 or 12, 2009.
¶ 52       We find the complaint was timely filed on February 4, 2011. Up until the results from the
       tissues removed during the UPMC surgeries were delivered to Prevedello, Daniel was treated
       for a benign tumor. When his symptoms returned in 2008, he immediately sought medical
       advice and did so again when the symptoms continued in 2009. Throughout the term of his

                                                   -9-
       illness, Daniel used reasonable diligence in securing treatment. He was not aware until
       February 11 or 12, 2009, that the tumor was cancerous. Once he discovered that he was injured
       and that his injury was wrongfully caused, he and Rebecca filed their complaint within two
       years. The trial court did not err in denying Gujrati and CIP’s motions for summary judgment
       and a directed verdict.
¶ 53       The fifth issue is whether the trial court erred in denying Gujrati and CIP’s motion for a
       new trial based on the conduct of Gapinski’s counsel. Gujrati and CIP accuse plaintiff’s
       counsel of running “roughshod” over the trial court and their rights. They also complain of
       counsel’s objections during trial, improper questioning on cross-examination, and violation of
       the trial court’s in limine rulings.
¶ 54       Attorney misconduct and improper argument may be the basis for a new trial. Grillo v.
       Yeager Construction, 387 Ill. App. 3d 577, 600-01 (2008) (citing First National Bank of
       La Grange v. Glen Oaks Hospital & Medical Center, 357 Ill. App. 3d 828, 833 (2005)). To
       support the grant of a new trial, the improper conduct must substantially prejudice the party.
       Grillo, 387 Ill. App. 3d at 601. When a trial court sustains an objection and gives the jury a
       limiting instruction, any prejudice from the improper comment is cured. Grillo, 387 Ill. App.
3d at 601. We review a trial court’s denial of a motion for a new trial for an abuse of discretion.
       Graham v. Northwestern Memorial Hospital, 2012 IL App (1st) 102609, ¶ 21.
¶ 55       Gujrati and CIP offer a number of instances in which they maintain plaintiff’s counsel
       acted egregiously, interjected improper commentary, violated motions in limine and the dual
       representation bar, and substituted different criteria instead of using the standard of care. The
       evidence does not support their claims. We did not discover any examples of egregious
       behavior by plaintiff’s counsel that would justify a new trial. In other instances of which the
       defendants complain, the trial court properly sustained the defense objections or overruled
       Rebecca’s objections. The court struck Rebecca’s question in violation of the motion in limine
       and barred counsel from moving forward on that line of questioning. Comments by plaintiff’s
       co-counsel were directed toward trial logistics and did not violate the dual representation bar.
       We find there was no impropriety in the conduct of plaintiff’s counsel such that the defense
       was substantially prejudiced and no error by the trial court in denying the defendants’ motion
       for a new trial.
¶ 56       The final issue is whether the jury verdict was against the manifest weight of the evidence.
       Gujrati and CIP argue that Rebecca failed to establish that Gujrati’s misdiagnosis was the
       proximate cause of Daniel’s injury and death and that the jury’s verdict was not supported by
       the evidence.
¶ 57       To sustain a cause of action for medical malpractice, a plaintiff must allege and prove
       (1) the proper standard of care applicable to measure the medical professional’s conduct, (2) a
       deviation from the standard, and (3) an injury that was proximately caused by the deviation.
       Willaby v. Bendersky, 383 Ill. App. 3d 853, 863-64 (2008). In medical malpractice cases,
       expert testimony is generally needed to establish the standard of care and its breach. Willaby,
383 Ill. App. 3d at 864 (citing Snelson v. Kamm, 204 Ill. 2d 1, 43-44 (2003)). This court
       reverses a jury verdict only when it was against the manifest weight of the evidence. Snelson,
204 Ill. 2d at 35.
¶ 58       The defense argues that its witnesses were more credible and believable than the experts
       for Rebecca and that the testimony of their experts defeated the theory of the case supported by
       Rebecca’s experts. The jury was responsible for determining issues of witness credibility. Both

                                                   - 10 -
       sides presented evidence in favor of their theory of the case. The jury chose Rebecca’s theory
       over Gujrati and CIP’s theory and found the testimony of Rebecca’s experts more compelling
       than the testimony of the defense experts. Rebecca’s witnesses established the standard of care
       and that Gujrati deviated from it and caused injury. We find the jury’s verdict was not against
       the manifest weight of the evidence.
¶ 59       For the foregoing reasons, the judgment of the circuit court of La Salle County is affirmed.

¶ 60      Affirmed.

¶ 61       JUSTICE CARTER, specially concurring.
¶ 62       I join the majority opinion without reservations. However, I write separately in order to
       present an additional rationale in support of the holding, finding that the defendants were not
       denied a fair trial when the trial court limited the defendants’ attorneys to participating only
       one at a time during the trial. It is not uncommon for judges in some cases encompassing
       claims or defenses held by multiple parties, such as class actions, derivative lawsuits, mass tort
       actions, or other representative actions, to place some controls over the litigation, including
       empowering one attorney to conduct part of the trial. See Principles of the Law: Aggregate
       Litigation § 1.05 cmts. b, c (Am. Law Inst. 2009). Likewise, it would not be unusual, in a
       situation where the parties’ litigation interests are nominally the same, for the judge to place
       some reasonable limitations on the parties regarding trial participation, subject to due process
       concerns. The decisions made by a trial judge in overseeing his or her courtroom or in
       maintaining the progress of a trial are generally reviewed for an abuse of discretion. See In re
       D.T., 212 Ill. 2d 347, 356 (2004).
¶ 63       The due process clause of both the Illinois and United States Constitutions requires, at a
       minimum, that litigants have a full and fair opportunity to litigate an issue before they are
       bound by that issue’s resolution. U.S. Const., amends. V, XIV; Ill. Const. 1970, art. I, § 2;
       Central Illinois Public Service Co. v. Allianz Underwriters Insurance Co., 158 Ill. 2d 218,
       225-26 (1994) (insurers were deprived of procedural due process when they were barred from
       participating at trial and also denied a severance). A fundamental requirement of due process is
       that a party be afforded the opportunity to be heard at a meaningful time and in a meaningful
       manner, with the operative term being “ ‘meaningful.’ ” In re D.W., 214 Ill. 2d 289, 316
       (2005); see Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (citing Armstrong v. Manzo, 380
U.S. 545, 552 (1965)). “ ‘Due process is flexible and calls for such procedural protections as
       the particular situation demands’ ” related to time, place, and circumstances. Mathews, 424
U.S. at 334 (quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972)). However, meaningful
       participation does not mean that parties with a common interest have a right to overlap their
       questions and arguments. That is, a principle complimentary to due process is the rule that trial
       court judges may manage a trial in order to promote efficiency within the limits of due process.
       See Ill. R. Evid. 611(a) (eff. Jan. 1, 2011).
¶ 64       Illinois Rule of Evidence 611 sets out the basic principle that the trial court has the
       authority to control all aspects of a trial, including the order of presentation of evidence and the
       manner in which the proceedings will be conducted in general. See Ill. R. Evid. 611(a) (eff.
       Jan. 1, 2011). In addition, under Illinois Rule of Evidence 403 (eff. Jan. 1, 2011), evidence can
       be excluded based on consideration of undue delay, waste of time, or needless presentation of
       cumulative evidence. As to examination of witnesses, Professor Wigmore indicated that it had

                                                    - 11 -
       long been a tradition that but one attorney should question during a single stage in the
       examination of a single witness. 3 John H. Wigmore, Evidence § 783 (Chadbourn rev. ed.
       1970). Professor Wigmore pointed out that the rule had been recognized in both judicial
       proceedings generally and in a few statutes. Wigmore, supra. It thus appears that there is no
       rule prohibiting judges, at their discretion, from allowing examination of witnesses and
       presentation of arguments to be split or divided between the attorneys for parties with identical
       interests.
¶ 65       That same authority existed in the English common-law tradition as found in Campbell’s1
       Report of Cases determined at Nisi Prius. Where separate attorneys appeared for several
       defendants with the same interest, only one counsel could be heard when addressing the jury or
       when conducting examination of the witnesses. Chippendale v. Masson (1815) 171 Eng. Rep.
       56; 4 Camp. 174; cf. Doe v. Roe (1809) 170 Eng. Rep. 1155; 2 Camp. 280 (generally the
       examination of a witness should be carried out by only one counsel when a party is represented
       by several attorneys, but there can be exception to that rule if justice requires). In Chippendale,
       Chief Justice Gibbs2 stated:
               “[T]he interest of the defendants being the same, I can only hear one counsel. This is a
               rule I received from a judge of whom no one can speak without respect and almost
               reverence; I mean my very learned and excellent predecessor, Chief Justice
               Mansfield.[3] By this rule I will abide. It cannot be left in the power of a number of
               defendants whose interests are precisely the same, by separating in their defences, to
               make 20 causes out of one. I consider it a remote possibility that such an attempt should
               be made; but rules of practice must be framed with a view to enforce the regular and
               decorous conduct of judicial business. I therefore consider it as established, that where
               several defendants in the same interest defend separately, the counsel who happens to
               be senior, and he alone, can address the jury. The witnesses are to be examined by
               counsel successively, in the same manner as if the defence were joint and not separate.”
               Chippendale, 171 Eng. Rep. at 56-57; 4 Camp. at 174-75.
¶ 66       In the instant case, the trial judge had the same concerns as those found in the old English
       case. The trial court was concerned with protecting witnesses from unduly confusing and
       excessive cross-examination and repetitive arguments. At the posttrial motion hearing, the trial
       court explained its reasoning as to the dual representation procedure:
                   “To have both Defendants present an opening statement, closing statement and
               question the witnesses I think would have been redundant and unnecessary given the
               facts and circumstances that we have here. The trial took nearly a month as we
               conducted it. I think it was well within this court’s discretion to limit the Defendants in
               the manner that it did to prevent repetition and to assure the trial proceeded in a timely
               manner.


          1
             John Campbell, 1st Baron Campbell, PC, QC (September 17, 1779 to June 24, 1861) Chief Justice,
       Queen’s Bench (March 5, 1850 to June 24, 1859).
           2
             Sir Vicary Gibbs, PC, KC (October 27, 1751 to 1820) Chief Justice of the Common Pleas (1814 to
       1818).
           3
             Sir James Mansfield, SL, KC (1733 to November 23, 1821) Chief Justice of the Common Pleas
       (1799 to 1814).

                                                    - 12 -
                   This is not a circumstance where liability of each Defendant was based on some
               kind of different facts at different times or some kind of factual differences. It was
               liability, it was just that, it was vicarious liability. If Dr. Gujrati was found liable,
               Central Illinois Pathology was also going to be found liable. I think to allow multiple
               closing arguments, to allow multiple opening statements, and to allow multiple
               questioning would have prejudiced the Plaintiff in this case and would have been an
               inefficient use of trial time.”
¶ 67       Earlier, before the trial, the trial judge articulated his reasoning as follows:
               “I think it comes down to a trial management issue as to questioning of witnesses, and
               Mr. Vedrine’s point it’s something the court is going to have to deal with at trial if an
               issue comes up where that witness has been asked the question by one counsel and the
               other counsel is going to try to ask the same question, the court is going to have to deal
               with this. This court wants an efficient trial. I don’t want to keep dealing with
               questions, nuances of questions. I want it to run efficiently.”
¶ 68       Given a court’s power to control the conduct of trial procedure, the trial judge can, at his
       discretion, split examination of witnesses and divide the opening statements and closing
       arguments between counsel for separately represented defendants with identical interests. In
       this particular case, the trial judge reasoned that to allow multiple arguments and questions
       would have been redundant and unnecessary given the nature of the case, since if Dr. Gujrati
       was found liable, then Central Illinois Pathology would also be found liable based on
       principles of vicarious liability. The defendants had a commonality of interest in the defense.
¶ 69       Defendants in the instant case have failed to point to any evidence or argument that they
       were prevented from introducing at the trial. The defendants simply do not show they were
       prejudiced in any manner. Nothing in the procedures that were followed resulted in unfairness
       to any party, violated fundamental due process, or constituted an abuse of discretion. Both
       defendants, through their attorneys, were afforded the opportunity to be heard at a meaningful
       time and in a meaningful manner during this trial.
¶ 70       Thus, for the reasons stated above, I respectfully specially concur with the majority
       opinion.




                                                   - 13 -